Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Appeal Brief
In view of the appeal brief filed on 2/3/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BASIA A RIDLEY/               Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                         


Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monturo  (US 2015/0300778).
Regarding claim 1, Monturo discloses a pack, comprising: 
an enclosure assembly including a tray and a cover (see Fig 1 which discloses a cover and a tray  (13, 14)).
wherein the tray includes a floor and a first opposing side wall and a second opposing side wall that both protrude upwardly from the floor (see side walls 13 that protrude from the floor): and
a first foam spacer (14) secured to the tray and extending from the first opposing side wall to the second opposing side wall (see Figs. 1 and 3)
The term “secured” is very broad and can be interpreted a number of ways, all of which meet the claim limitation, including:
-see Fig. 1 which shows metal ledges that will provide at least some retention of the foam to the tray in the even the box is turned upside down,

-see Fig. 3 which illustrates a box 17 sitting on top of foam 14 which holds the foam down in tray 13.

Claim(s) 1, 3-5, 13-15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2013/0244089).
Regarding claims 1, 21-22, Shimizu discloses a pack, comprising: 
an enclosure assembly including a tray (16) and a cover (see cover described in paragraph 21).
wherein the tray includes a floor (bottom of tray 16, such as 22 in Fig. 4) and a first opposing side wall and a second opposing side wall (24a,b and 26a,b) that both protrude upwardly from the floor (see Fig. 2): and
a first foam spacer (40 on protrusion 23) secured to the tray (secured via batteries 14 sitting on top of the foam spacers, as depicted in Fig. 2) and extending from the first opposing side wall to the second opposing side wall (see Fig. 2 where the foam spacers extend across the entire floor of tray 16 in both directions).
Regarding claim 3, Shimizu further discloses wherein the enclosure assembly includes a mid-tray (such as upper case 18 which is contained within the enclosure of the case main body and a cover described in paragraph 21). 
Regarding claim 4, Shimizu further discloses a plurality of internal components secured within the mid-tray to establish an electrical subassembly within the enclosure assembly (see paragraph 42 which discloses the mid tray 18 comprises a battery monitor system 66 along with busbars 62 which constitute “internal components”).
Regarding claim 5, Shimizu further discloses the plurality of internal components include a bussed electrical center (such as the interconnected busbars 62 together forming a generic “electrical center”) secured within a first pocket (see Fig. 1 which illustrates the busbars 62 in a depression/pocket of the midtray) of the mid-tray and a battery electric control module (battery monitor system 66) secured within a second pocket (see Fig. 1 which illustrates 66 sidewalls/protrusions around the perimeter of the control module 66) of the mid-tray.
Regarding claim 13, Shimizu further discloses the tray includes a beam (the beam is protrusion 23 that extends from the floor 22, see Fig. 4) that protrudes upwardly from a floor of the tray, the beam including a protrusion (the beam IS the protrusion) that extends into a slot (the slot is the portion of the foam spacer 40 that wraps around the protrusion) of the first foam spacer to retain the first foam spacer to the tray (the foam spacer that extends around protrusion 23 would not be secured to the tray with out the protrusion being present, therefore the protrusion holds the foam spacer to the tray.). 
Regarding limitations recited in claim 14 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
In addition, it is noted that Shimizu teaches “push retaining” the foam spacer by pushing the battery cells of the array in between the protrusions (paragraph 37) which will in turn, provide retention of the foam spacer.
Regarding claim 15, Shimizu further discloses the first foam spacer is located between adjacent battery arrays, between a battery array and a wall of the tray, or between adjacent battery array assemblies (see Fig. 2 which discloses foam spacers 40 between the battery array 30 and a wall (26b, for example, of the tray). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0244089) in view of O’Brien (US 2014/0272501).
Regarding claims 8, Shimizu further discloses a second, third and fourth spacer each located on the sidewalls (see Fig. 2 which illustrates this) such that there is a foam spacer between the battery array (30) and each of the 4 sidewalls of the tray (16).  Shimizu, however, only teaches an embodiment with a single battery array.  As such, Shimizu does not teach a foam spacer located between a second battery array and a sidewall.
O’Brien also discloses a battery case (see abstract).
O’Brien teaches a plurality of battery arrays (30) within the case.  Such a configuration allows for a larger batteries (mulitiple arrays as opposed to a single one) along with easy interchangeability of the battery arrays/modules (see paragraph 20).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a plurality of arrays in Shimizu, as is taught by O’Brien, as such a modification 
Regarding claim 9, Shimizu, as modified above, teaches a first, second, third and fourth battery array, but does not explicitly teach that a foam spacer is located between each battery array.  
O’Brien, like Shimizu, teaches a foam layer disposed between battery arrays and sidewalls (see paragraph 33).  O’Brien goes on to teach that adding foam padding between each battery module/array and each open space is a known method of providing support for the battery (paragraph 33).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add foam between each battery array, between each array and sidewall, and in each open space within the enclosure of modified Shimizu, as suggested by O’Brien, in order to provide support and protection to the batteries in the battery enclosure.
Regarding claim 10, Shimizu does not explicitly disclose a plurality of battery arrays and does not teach a foam spacer between these battery arrays.
O’Brien also discloses a battery case (see abstract).
O’Brien teaches a plurality of battery arrays (30) within the case.  Such a configuration allows for a larger batteries (mulitiple arrays as opposed to a single one) along with easy interchangeability of the battery arrays/modules (see paragraph 20).  Furthermore, O’Brien, like Shimizu, teaches a foam layer disposed between battery arrays and sidewalls (see paragraph 33).  O’Brien goes on to teach that adding foam padding between each battery module/array and each open space is a known method of providing support for the battery (paragraph 33).

Regarding claim 11, Shimizu further discloses a first battery array assembly (30) is retained to the tray by a first protrusion of the tray (see protrusions 23 in Figs. 2 and 4 which hold the array of batteries in place.  Shimizu, however, does not teach a second array held by a 2nd protrusion.
O’Brien also discloses a battery case (see abstract).
O’Brien teaches a plurality of battery arrays (30) within the case.  Such a configuration allows for a larger batteries (mulitiple arrays as opposed to a single one) along with easy interchangeability of the battery arrays/modules (see paragraph 20).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a plurality of arrays in Shimizu, as is taught by O’Brien, as such a modification would allow for larger batteries along with a modularity feature which makes the arrays/modules easily interchangeable.   Furthermore, such a modification would result more protrusions (such as 23 in Shimizu) to hold the multiple arrays.
Regarding claim 23, Shimizu teaches an embodiment with a single battery array (30) where the battery array includes a first grouping of battery cells (14) that are stacked together along a 
O’Brien also discloses a battery case (see abstract).
O’Brien teaches a plurality of battery arrays (30) within the case where each array is stacked in the same direction as the other arrays (see Fig. 2 for example).  Such a configuration allows for a larger batteries (mulitiple arrays as opposed to a single one) along with easy interchangeability of the battery arrays/modules (see paragraph 20).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a plurality of arrays in Shimizu, as is taught by O’Brien, as such a modification would allow for larger batteries along with a modularity feature which makes the arrays/modules easily interchangeable.   Furthermore, such a modification would result additional arrays, each stacked in the same direction and having parallel longitudinal axis.

    PNG
    media_image1.png
    1044
    893
    media_image1.png
    Greyscale

Regarding claim 24, Shimizu, as modified above, does not explicitly teach that the first foam spacer and first and second battery arrays establish a gapless arrangement inside the enclosure.
O’Brien, like Shimizu, teaches a foam layer disposed between battery arrays and sidewalls (see paragraph 33).  O’Brien goes on to teach that adding foam padding between each battery module/array and each open space (forming a gapless feature) is a known method of providing support for the battery (paragraph 33).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention add a foam spacer in all open space in the enclosure to form a gapless configuration, .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0244089) in view of Guignard et al. (US 2015/0280293).
Regarding claim 2, Shimizu discloses a solid polymer case (paragraph 21), but does not disclose that the tray is an expanded polymer.
Guignard teaches housings for batteries having a base piece that is in the form of a tray (Fig. 1A-1B). Guignard further teaches that the mass of the housing can be significantly reduced when expanded polypropylene is utilized ([0019]).
It would have been obvious to one having ordinary skill in the art to have utilized expanded polypropylene for the material of the tray of Shimizu in order to significantly reduce the weight of the tray as taught by Guignard with the reasonable expectation that such a modification would ease the movement of Shimizu battery pack by presenting a lesser mass while also successfully performing the duties of the tray since it would still be electrically insulating as desired by Shimizu.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0244089) in view of Planck (US 2009/0061301) and Garascia (US 2011/0111649).
Regarding claim 6, Shimizu discloses a BEC (such as bus bars 62) and BECM (battery monitor system 66) on the mid-tray and are retained in an x and y direction (BEC 66 is retained within the well formed around them, and BECM is retained in the x and y direction by sidewalls/protrusions around the perimeter of the control module 66, see Fig. 1), but does not go into detail on how these are attached to the midtray.  More specifically, Shimizu does not 
Planck also discloses a battery system (see abstract).
Planck, like Shimizu, teaches a battery control board (128) attached to a tray (see Fig. 1A) and teaches the control board is held in place by a “snap” fitting in which the sides of the well that hold the control board comprise “spring fingers” (136) and “locking tabs” (138) which are protrusions that extend inward (see Fig. 1C). Planck teaches such a feature in order to hold the battery control board in a fixed position within the battery package (paragraph 25).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the inward facing protrusions of Planck to the tray of Shimizu in order to provide a structure which holds the battery control module, BECM, in place.
Furthermore, Garascia, like Shimizu, teaches a battery system (see abstract).
Garascia, like Shimizu, teaches a plurality of busbars (70) that attach the battery cells and are positioned on a face of a battery array (as depicted in Fig. 5).  Also like Shimizu, Garascia teaches placing the busbars inside a “well” or “pocket”, as depicted in Fig. 6.  Garascia goes on to teach that the pocket includes inward facing protrusions (55) that assist in holding the busbars in place, particularly in a z-direction (paragraph 60).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the inward facing protrusions of Garascia to the wells, or pockets, of modified Shimizu in order to assist in holding the busbars in place.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0244089) in view of Von Borck (US 2012/0183823).
Regarding claim 7, Shimizu discloses a mid-tray (18) and suggests a sealed connection between the midtray (18) and the tray (16, as implied by the presence of exhaust duct 60 which is intended to direct exhaust from the battery cells to the exit of exhaust pipe 60, paragraph 42).  Shimizu goes on to teach that the midtray (18) is connected to the tray (16) with a bolt type connection depicted in Fig. 2, for example, but not labeled.  Shimizu, however does not explicitly disclose a tongue and groove connection between the mid-tray and the tray.
Von Borck also discloses a battery case (see abstact).
Von Borck teaches a method of connecting a tray (112) and a cover (128) to each other with a tongue and groove system in order to secure and seal (paragraph 110).   
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the sealing tongue and groove system of Von Borck to the tray and mid-tray of Shimizu in order to connect these two parts together while also forming a seal.  Furthermore, such a modification is nothing more than a simple substitution of one known battery housing connection (tongue and groove) for another (bolt style of Shimizu) to yield entirely predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0244089) and O’Brien (US 2014/0272501) as applied to claim 11 above and further in view of Silk (US 2014/0113165) and Choi et al. (KR 20170032098, see EPO machine translation).
Regarding claim 12, Shimizu discloses all of the claim limitations as set forth above. Shimizu further discloses a cooling channel (28) to pass air through.  Shimzu, however is silent to a heat exchanger plate located below the first protrusions. 
Silk also discloses a battery case.

Choi teaches in batteries that a snap fit structure increases fastening force at electrode leads to ensure a stable well-maintained connected structure that is easy to implement (P4-P5).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the open air cooling system of Shimizu with the cooling plate of Silk and snap fit of Choi in order to provide a different cooling source, such as a refrigerant, which can cool faster than air flow and to have additionally secured the first heat exchanger plate to the electrode leads of the batteries of modified Shimizu with a snap-fit structure at taught by Choi in order to ensure a stable well-maintained connected structure and the skilled artisan.

Response to Arguments
Applicant’s arguments filed with the appeal brief (2/3/2021) are persuasive.  All grounds of rejection are withdrawn and new rejections are set forth above.
With respect to independent claim 1, Applicant argues, on page 3 of the Appeal Brief that Monturo does not teach that the foam spacer 14 is not “secured” to the tray.  The rejection above has been changed to more clearly define why Monturo does, in fact, teach this.  The remaining rejections in view of Monturo have been withdrawn.
On page 6 of the Appeal Brief, Applicant argues that Shimizu teaches a “foam”, but such a feature is not a “spacer” because it is not designed to space components.  The Office respectfully disagrees with this argument.  In response to applicant's argument that Shimizu does not teach a “spacer” because the foam is not intended to space components, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remainder of Applicant’s arguments regarding the dependent claims are persuasive and have been withdrawn.  New grounds of rejection are presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725